 


 HR 1157 ENR: Breast Cancer and Environmental Research Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1157 
 
AN ACT 
To amend the Public Health Service Act to authorize the Director of the National Institute of Environmental Health Sciences to make grants for the development and operation of research centers regarding environmental factors that may be related to the etiology of breast cancer. 
 
 
1.Short titleThis Act may be cited as the Breast Cancer and Environmental Research Act of 2008. 
2.Expanding collaborative research on breast cancer and the environment 
(a)In generalSubpart 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the following: 
 
417F.Interagency Breast Cancer and Environmental Research Coordinating Committee 
(a)Interagency Breast Cancer and Environmental Research Coordinating Committee 
(1)EstablishmentNot later than 6 months after the date of the enactment of this section, the Secretary shall establish a committee, to be known as the Interagency Breast Cancer and Environmental Research Coordinating Committee (in this section referred to as the ‘Committee’). 
(2)DutiesThe Committee shall— 
(A)share and coordinate information on existing research activities, and make recommendations to the National Institutes of Health and other Federal agencies regarding how to improve existing research programs, that are related to breast cancer research; 
(B)develop a comprehensive strategy and advise the National Institutes of Health and other Federal agencies in the solicitation of proposals for collaborative, multidisciplinary research, including proposals to evaluate environmental and genomic factors that may be related to the etiology of breast cancer that would— 
(i)result in innovative approaches to study emerging scientific opportunities or eliminate knowledge gaps in research to improve the research portfolio; 
(ii)outline key research questions, methodologies, and knowledge gaps; 
(iii)expand the number of research proposals that involve collaboration between 2 or more national research institutes or national centers, including proposals for Common Fund research described in section 402(b)(7) to improve the research portfolio; and  
(iv)expand the number of collaborative, multidisciplinary, and multi-institutional research grants; 
(C)develop a summary of advances in breast cancer research supported or conducted by Federal agencies relevant to the diagnosis, prevention, and treatment of cancer and other diseases and disorders; and 
(D)not later than 2 years after the date of the establishment of the Committee, make recommendations to the Secretary— 
(i)regarding any appropriate changes to research activities, including recommendations to improve the research portfolio of the National Institutes of Health to ensure that scientifically-based strategic planning is implemented in support of research priorities that impact breast cancer research activities; 
(ii)to ensure that the activities of the National Institutes of Health and other Federal agencies, including the Department of Defense, are free of unnecessary duplication of effort; 
(iii)regarding public participation in decisions relating to breast cancer research to increase the involvement of patient advocacy and community organizations representing a broad geographical area; 
(iv)on how best to disseminate information on breast cancer research progress; and 
(v)on how to expand partnerships between public entities, including Federal agencies, and private entities to expand collaborative, cross-cutting research. 
(3)Rule of constructionFor the purposes of the Committee, when focusing on research to evaluate environmental and genomic factors that may be related to the etiology of breast cancer, nothing in this section shall be construed to restrict the Secretary from including other forms of cancer, as appropriate, when doing so may advance research in breast cancer or advance research in other forms of cancer. 
(4)Membership 
(A)In generalThe Committee shall be composed of the following voting members: 
(i)Not more than 7 voting Federal representatives as follows: 
(I)The Director of the Centers for Disease Control and Prevention. 
(II)The Director of the National Institutes of Health and the directors of such national research institutes and national centers (which may include the National Institute of Environmental Health Sciences) as the Secretary determines appropriate. 
(III)One representative from the National Cancer Institute Board of Scientific Advisors, appointed by the Director of the National Cancer Institute. 
(IV)The heads of such other agencies of the Department of Health and Human Services as the Secretary determines appropriate. 
(V)Representatives of other Federal agencies that conduct or support cancer research, including the Department of Defense. 
(ii)12 additional voting members appointed under subparagraph (B). 
(B)Additional membersThe Committee shall include additional voting members appointed by the Secretary as follows: 
(i)6 members shall be appointed from among scientists, physicians, and other health professionals, who— 
(I)are not officers or employees of the United States; 
(II)represent multiple disciplines, including clinical, basic, and public health sciences; 
(III)represent different geographical regions of the United States; 
(IV)are from practice settings, academia, or other research settings; and 
(V)are experienced in scientific peer review process. 
(ii) 6 members shall be appointed from members of the general public, who represent individuals with breast cancer.  
(C)Nonvoting membersThe Committee shall include such nonvoting members as the Secretary determines to be appropriate. 
(5)ChairpersonThe voting members of the Committee shall select a chairperson from among such members. The selection of a chairperson shall be subject to the approval of the Director of NIH. 
(6)MeetingsThe Committee shall meet at the call of the chairperson of the Committee or upon the request of the Director of NIH, but in no case less often than once each year. 
(b)ReviewThe Secretary shall review the necessity of the Committee in calendar year 2011 and, thereafter, at least once every 2 years. . 
(b)Authorization of appropriationsFor the purpose of carrying out research activities under title IV of the Public Health Service Act, including section 417F of such Act as added by subsection (a), there are authorized to be appropriated $40,000,000 for each of fiscal years 2009 through 2012. Amounts authorized to be appropriated under the preceding sentence shall be in addition to amounts otherwise authorized to be appropriated for such purpose under section 402A of the Public Health Service Act (42 U.S.C. 282a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
